Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     (Fort Lauderdale)

                                        CASE NUMBER

    JEFFERY R. BELL,

           Plaintiff,

    v.

    GREGORY TONY, in his official capacity
    as Sheriff of Broward County,

           Defendant.
                                                                 /

                                     VERIFIED COMPLAINT

           Plaintiff, JEFFERY R. BELL through undersigned counsel, hereby sues

    Defendant, GREGORY TONY, in his official capacity as the Sheriff of Broward County

    and, and states the following:

                                       INTRODUCTION

           This is a case about the scope of free speech during an unprecedented time in our

    nation’s history, while a pandemic of COVID-19 viral infections kills thousands every

    day. The scourge has infected Florida, as well as every other state. Businesses, schools,

    sports activities, and even courts are closed or operating on limited schedules, while the

    populace is instructed to “shelter in place” and to wear a mask when venturing out,

    among other restrictions. Jeffery Bell, a Broward County Sheriff’s deputy of 24 years

    and President of the collective bargaining unit of deputies and sergeants, the International

    Union of Police Associations Local 6020, spoke out about the perils of the Coronavirus

    pandemic facing law enforcement first responders. In his capacity as Union President,
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 2 of 9



    Bell complained publicly that the Sheriff has failed to provide a sufficient supply of

    personal protective equipment for members of the union, Bell voiced his opinion that the

    Sheriff’s Office was unprepared for the pandemic and that the Sheriff’s public statements

    to the contrary were false and dangerous to deputies and the community they serve.

            On April 10, 2020, the Sheriff suspended Bell because of his speech. , contending

    that Bell’s statements were false and constituted “conduct unbecoming.” a Broward

    Sheriff’s Office (“BSO”) employee. The terms of the suspension suppress Bell’s public

    speech, or he risks more severe adverse action, and are unclear as to whether he may

    speak privately with union members, if not publicly. In this action brought pursuant to

    42 U.S.C. § 1983, Bell seeks declaratory relief regarding the constitutionality of the

    restrictions that have been imposed on him, and an injunction against the Broward

    Sheriff’s Office, seeking reinstatement and a lifting of the restrictions imposed.

                                 JURISDICTION AND VENUE

            1.      This a federal claim brought under 42 U.S.C. § 1983. The Court has

    jurisdiction over this action pursuant to 28 U.S.C. § 1331. Plaintiff seeks declaratory and

    injunctive relief under 28 U.S.C. § 2201 and § 2202, respectively.

            2.      Venue is proper in the Southern District of Florida because the Sheriff

    conducts his business in this district, and the facts giving rise to the claims alleged

    occurred in this district.

                                            PARTIES

            4.      Plaintiff, Jeffery Bell, and has been a Broward Sheriff’s Deputy for over

    24 years. He is also the duly elected President of the International Union of Police

    Associations (“IUPA”) Local 6020. Bell holds a special designated status within the




                                                 2
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 3 of 9



    Sheriff’s Office because he holds a “full release position” from his law enforcement

    duties as a traditional deputy, in order to be a full time labor union president. Article 9 of

    the Collective Bargaining Agreement (“CBA”) between the Sheriff and the Deputies’

    Union recognizes Bell’s status.

           5.      IUPA is the registered collective bargaining unit between the Broward

    Sheriff’s Office and the union of deputies and sergeants in the Broward Sheriff’s Office.

           6.      Defendant, Gregory Tony, is the Sheriff of Broward County. He is now a

    candidate for Sheriff of Broward County in the 2020 election. He is sued in his official

    capacity, and this is therefore a suit against the Sheriff’s Office. Kentucky v. Graham, 473

    U.S. 159, 166, 105 S. Ct. 3099, 3105, 87 L.Ed.2d 114 (1985).

           7.      The Broward Sheriff’s Office is a full-service, public safety agency in

    Broward County. It provides full-time law enforcement services in 14 Broward cities and

    towns and all of its unincorporated areas. Additionally, it protects the Broward County

    courthouses, the Fort Lauderdale-Hollywood International Airport, areas of the

    Everglades, including Port Everglades. It administers special law enforcement services to

    other law enforcement agencies in the county, in addition to running the County jail

    system.

                                    STATEMENT OF FACTS

           8.      On March 1, 2020, Florida Governor Ron DeSantis declared a Public

    Health Emergency due to COVID-19 pandemic (also known as Coronavirus).

           9.      On March 9, 2020, Governor DeSantis declared a State of Emergency and

    issued Executive Order 20-52.




                                                  3
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 4 of 9



           10.     On March 10, 2020, Broward County Administrator Bertha Henry

    declares a local state of emergency due to COVID-19.

           11.     On March 11, 2020, the World Health Organization declared a global

    pandemic due to the spread of COVID-19.

           12.     Being union president is a full time job. Plaintiff speaks daily with union

    members about concerns and complaints, processes membership requests, sends

    communications to members, processes grievances regarding unfair labor practices, assist

    in employee arbitrations, hires legal counsel for its members, represents members in

    disciplinary hearings at the Public Safety Commission, develops and maintain

    membership benefits, and acts as the public voice of the union and its members, with the

    public and the news media.

           13.     Due to the national pandemic emergency of the coronavirus outbreak,

    Plaintiff has been expressing his concern on behalf of the Union and its members that

    Sheriff’s Deputies do not have sufficient personal protective equipment (“PPE”) to guard

    themselves against exposure to the coronavirus.

           14.     On March 16, 2020, an agent of the Sheriff sent an email to Plaintiff,

    threatening him with employment discipline if he were to appear on a radio show and

    speak about the lack of personal protective equipment available to deputies of the

    Sheriff’s Office. See Exhibit – 1.

           15.     Plaintiff appeared on the radio show, but self-censored because of the

    threat to his employment status.

           16.     From March 16, 2020 to March 31, 2020, there were continued

    discrepancies between the Sheriff’s pronouncements about the number of PPE distributed




                                                4
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 5 of 9



    to various districts of the Sheriff’s Office and the accurate number of PPE. See Exhibit –

    2.

           17.     On March 23, 2020, Plaintiff again emailed the Sheriff regarding the

    inadequate supply of PPE for deputies, and the Union’s efforts to help obtain PPE and

    other supplies from vendors. See Exhibit – 3.

           18.     On March 27, 2020, four BSO employees tested positive for COVID-19.

           19.     On April 2, 2020, the Sheriff held a press conference and inaccurately

    stated that no dispatchers were sick and only ten BSO employees were positive for

    COVID-19, when in actuality twenty employees had tested positive, and dispatchers had

    been evacuated from the Sunrise communications center the night before. The Sheriff

    later admitted that his earlier statements to the media had been inaccurate.

           20.     On April 4, 2020, a Broward Sheriff’s deputy died from the coronavirus.

           21.     On April 6, 2020, Plaintiff wrote an opinion piece for the Sun Sentinel

    newspaper about the peril deputies faced because of the lack of PPE to protect them from

    exposure to the coronavirus. The Sun Sentinel published Plaintiff’s opinion piece. See

    Exhibit – 4.

           22.     On April 10, 2020, Plaintiff wrote a “whistleblower” letter, pursuant to

    Florida Statute Section 112.3187(6) (2019), and sent it via email to the Sheriff in an

    effort to get a face to face meeting to discuss the pressing issues surrounding PPE and its

    availability to deputies. See Exhibit – 5.

           23.     On the same day that Plaintiff sent his whistleblower letter, April 10,

    2020, he was suspended as a Broward Sheriff’s deputy.




                                                 5
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 6 of 9



              24.   On April 10, 2020, an “Internal Memo” from General Counsel from the

    Sheriff’s Office advised Plaintiff that because he was suspended he was no longer

    permitted to act as Union President because he lost his “full release” status. See Exhibit --

    6 at 1.

              25.   On April 10, 2020, Plaintiff was advised that he was the subject of an

    Internal Affairs investigation. Plaintiff is alleged to have violated BSO policies relating

    to truthfulness, corrupt practices, employee statements, conduct unbecoming and

    employee, and discretion. See Exhibit – 6 at 2.

              26.   Plaintiff was suspended with pay. In addition to losing his position as

    Union President, he had to turn in his BSO issued badge, gun, and equipment. He cannot

    act as a law enforcement officer even off duty. He has to check in twice a day with the

    Internal Affairs division during specified hours.

                         First Claim for Relief – Declaratory Judgment


              27.   Plaintiff realleges paragraphs 1 to 26 as if they were fully repeated herein.

              28.   Plaintiff has been suspended with pay as a Sheriff’s deputy based upon his

    free speech rights under the First Amendment. Because Plaintiff is suspended he is being

    punished for doing his job as President of the Union, which is to advocate for the rights

    and safety of Union members. Because he is suspended and must report to the Division of

    Internal Affairs, he technically is assigned to that Division and not the Union. Plaintiff is

    uncertain whether he must remain at home during work hours. The purpose of reporting

    to Internal Affairs twice a day is to ensure Plaintiff is home during work hours. It is

    unclear whether he can go to the IUPA office and meet and confer with members, union

    employees, and conduct other Union business. It is unclear whether he can conduct any


                                                  6
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 7 of 9



    Union business at all based upon his suspension as a deputy who was designated a special

    full release status to the Union, pursuant to the Collective Bargaining Agreement. See

    Exhibit – 7 at 14-15. Defendant never made it clear the extent or limits of Plaintiff Bell’s

    suspension nor how it intersects with his business as union president. Furthermore, any

    further violation of BSO policies and procedures threatens additional employment

    disciplinary action.

       Wherefore, Plaintiff respectfully requests the Court to grant the following:

                 a. Assume jurisdiction over these causes of action.

                 b. A declaration pursuant to 28 U.S.C. §§ 2201-02 that the acts of the

                    Defendants violate the First Amendment rights of Plaintiff;

                 c. Award Plaintiff his Attorneys’ fees and costs, pursuant to 42 U.S.C. §

                    1988.

                 d. Such other additional relief that the Court deems just and reasonable.

           Second Claim for Relief – Preliminary and Permanent Injunctive Relief

           29.      Plaintiff realleges paragraphs 1 to 28 as if they were fully repeated herein.

           30.      Plaintiff has been suspended with pay. He holds a unique full release

    position as a Sheriff’s deputy. Based upon his full release to the Union, his related speech

    rights regarding public matters are implicated under the First Amendment. Because

    Plaintiff is suspended he is being punished for doing his job as president of the Union.

    Because he is suspended and must report to the Division of Internal Affairs, he

    technically is assigned to that Division and not the Union.

           31.      Plaintiff has a First Amendment right to assemble with his union

    membership.




                                                  7
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 8 of 9



           32.     Plaintiff has a First Amendment right to speak freely about issues of

    public concern relating to the Union and its members, even if critical of the Sheriff.

           33.     The Sheriff suspended Plaintiff with pay and ordered the investigation of

    Plaintiff in violation of Plaintiff’s exercise of his First Amendment rights. Furthermore,

    any further violation of BSO policies and procedures threatens additional employment

    disciplinary action.


       Wherefore, Plaintiff respectfully requests the Court to grant the following:

                   a. Assume jurisdiction over these causes of action.

                   b. An injunction pursuant to 28 U.S.C. §§ 220e reinstating Plaintiff as a

                       deputy to his full release position, who can operate and function as

                       president of the Broward Sheriff’s Deputies Union, IUPA. And speak

                       freely about issues of public concern.

                   c. Enjoin Sheriff Gregory Tony and his agents from disciplining Plaintiff

                       or continuing or threaten disciplining Plaintiff for exercising his First

                       Amendment rights attached to his role as union president.

                   d. Award Plaintiff his Attorneys’ fees and costs, pursuant to 42 U.S.C. §

                       1988.

                   e. Such other additional relief that the Court deems just and reasonable.

                                                  Respectfully submitted,

                                                  BUSCHEL GIBBONS, P.A.
                                                  Attorneys for Plaintiff
                                                  100 S.E. Third Ave., Suite 1300
                                                  Fort Lauderdale, FL 33394
                                                  Tel: (954) 530-5301
                                                  Email: Buschel@BGLaw-pa.com




                                                 8
Case 0:20-cv-60772-AHS Document 1 Entered on FLSD Docket 04/15/2020 Page 9 of 9



                                                   By:    ________/s/____________________
                                                          ROBERT C. BUSCHEL
                                                          Fla. Bar No: 0063436

                                                          EUGENE G. GIBBONS
                                                          Fla. Bar No: 839981


    STATE OF FLORIDA

    COUNT OF BROWARD

                           VERIFICATION OF JEFFERY R. BELL

           I, JEFFERY R. BELL, under penalty of perjury, do hereby depose and testify as

    follows:

           I have personal knowledge of the facts stated above. I am over the age of 18

    years, and am competent to testify concerning the matters referenced above.

           In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

    penalty of perjury that the foregoing is true and correct.

           Executed in Broward County, Florida, on April 15, 2020.




                                                /s/
                                           JEFFERY R. BELL




                                                  9
